DEBT, against a selectman, to recover the penalty imposed by section 16, chapter 57, Public Statutes. Trial by jury and verdict for the defendant. Transferred from the January term, 1912, of the superior court by Mitchell, J. on exceptions taken by the plaintiff. On the ground that the private action for a penalty was abolished by chapter 31, Laws 1899, judgment was ordered for the defendant without considering the exceptions. State v. McConnell, 70 N.H. 158, 161; Noyes v. Edgerly, 71 N.H. 500, 503, 505.